Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 02/25/2021. As directed, claims 1-3 and 5 were amended. Accordingly, claims 1-5 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Examiner deems a radio train control system that controls a train on a track on which a track circuit is built, the radio train control system comprising: a ground radio device to perform radio communication with the train and acquire position information of the train; a field device to acquire track circuit state information indicating whether the track circuit is ON or OFF; a ground base device to receive the position information and the track circuit state information and transmit control information to the train; and an on-track vehicle control device to manage on-track information including either of the position information or the track circuit state information, wherein the ground radio device and the field device have a transmission path connected with the on-track vehicle control device without using the ground base device, and the on-track vehicle control device is capable of transmitting the control information to the train through the transmission path when the ground base device is out of order to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include an equivalent alternative parallel communications path capable of bypassing a ground base device that is out of order. While various approaches exist for dealing with faulty communications devices, they are 
Claims 2-4 depend from claim 1, and are deemed allowable at least by virtue of their dependence on claim 1. 
Regarding claim 5, Examiner deems a radio train control method for an on-track vehicle control device to perform evacuation operation of evacuating a train from a control area controlled by a ground base device when the ground base device is out of order, the radio train control method comprising: selecting, by the on-track vehicle control device, an on-track block in which a front position of the train is present; acquiring, by the on-track vehicle control device, a connected block connected with the on-track block, the connected block being present in a traveling direction of the train; determining, by the on-track vehicle control device, that evacuation operation of the train cannot be performed when no connected block connected with the on-track block is present and no connected block is acquired; determining, by the on-track vehicle control device, whether or not another train is present in the control area of the ground base device; determining, by the on-track vehicle control device, that evacuation operation of the train cannot be performed when another train is present in the control area; determining, by the on-track vehicle control device, that evacuation can be performed when the train is present in a control area of a ground base device that is operating normally; and advancing selection, by the on-track vehicle control device, of an on-track block by one block in the traveling direction of the train when the train is not present in a control area of a ground base device that is operating normally to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such backup train control when a ground base device is out of order, specifically employing the claimed block selection and evaluation for train evacuation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669